Citation Nr: 0929993	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  07-34 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason 
of the need for regular aid and attendance of another person 
or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1944 to May 
1946, and from October 1946 to April 1948. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1. The Veteran's service-connected disabilities are bilateral 
hearing loss, rated at 40 percent disabling, and tinea pedis 
with onychomycosis, rated at 10 percent disabling. His 
combined evaluation for compensation purposes is 50 percent.

2. The Veteran does not require the assistance of another 
person in meeting his daily needs such as dressing, food 
preparation, and keeping himself ordinarily clean, nor is he 
unable to protect himself from the hazards and dangers of his 
daily environment due to his service-connected disabilities.

3. The Veteran did not have a single service-connected 
disability rated at 100 percent disabling with additional 
service-connected disability or disabilities independently 
ratable at 60 percent, nor is he shown to be substantially 
confined to his home by reason of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for SMC by reason of the need for regular aid 
and attendance of another person or due to being housebound 
have not been met. 38 U.S.C.A. §§ 1114, 1502, 1521, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159 (as 
amended), 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance. 38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2008). The 
criteria for establishing the need for aid and attendance is 
set forth in 38 C.F.R. § 3.352(a).

Specifically, the provisions of § 3.352(a) include whether a 
veteran is unable to dress or undress himself, or to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances with the aid of another; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment. "Bedridden" will be a 
proper basis for the determination under this section.

For the purposes of this section, "bedridden" constitutes a 
condition which through its essential character actually 
requires that an individual remain in bed. The fact that a 
veteran has voluntarily taken to bed or that a physician has 
prescribed bedrest for a lesser or greater portion of the day 
will not suffice. It is only necessary that the evidence 
establish he is so helpless as to need regular aid and 
attendance not that there be a constant need.

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the U.S. Court of Appeals 
for Veterans Claims has held that it is logical to infer 
there is a threshold requirement that "at least one of the 
enumerated factors be present." See Turco v. Brown, 9 Vet. 
App. 222, 224 (1996).

Special monthly compensation also is payable where a veteran 
has a single service-connected disability rated as 100 
percent and, (1) he or she has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) he or she is permanently 
housebound by reason of service-connected disability or 
disabilities.

This requirement is met when a veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime. 38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2008).

After review of the evidence of record, the Board finds that 
entitlement to additional compensation on the basis of the 
need for aid and attendance or due to housebound status has 
not been established.

Specifically, while the Board recognizes the severity of the 
Veteran's multiple disabilities and their impact upon his 
life, the criteria for granting SMC benefits are quite 
specific. That is, the need for additional compensation must 
be due to his service-connected disabilities.

The Veteran's service-connected disabilities are bilateral 
hearing loss, rated at 40 percent disabling, and tinea pedis 
with onychomycosis, rated at 10 percent disabling. His 
combined evaluation for compensation purposes is 50 percent.  

In this case, the Board acknowledges his need for assistance. 
Specifically, an August 2006 VA Form 21-2680 "Examination 
for Housebound Status or Permanent Need for Regular Aid and 
Attendance" noted that he had decreased grip strength and 
poor fine motor control, and needed assistance to dress.  The 
evaluating physician stated that the Veteran was wheelchair 
bound secondary to back pain and was dependent on oxygen due 
to severe chronic obstructive pulmonary disease (COPD). It 
was also noted that he had poor balance but could transfer 
with help.  

The August 2006 evaluator additionally indicated that the 
Veteran was not blind, bedridden, or had loss of bowel or 
loss of bladder control.  She did state that he was not able 
to dress/undress himself, attend to wants/needs of nature, 
walk unassisted, keep himself ordinarily clean, or able to 
protect himself from hazard/danger. It was noted that the 
Veteran was competent and able to handle government funds.  

He was diagnosed with severe COPD, coronary artery disease 
(CAD), diabetes with recurrent cellulitis, severe spinal 
stenosis, rosacea, gout, sleep apnea and glaucoma of the 
right eye.   The evaluating physician opined that the Veteran 
required the daily personal health care services of a skilled 
provider without which he would require hospital, nursing 
home or other institutional care. 

The Board has additionally considered VA treatment records 
indicating his need for assistance.  For example, the Veteran 
reported that he had been unable to bathe for about a week 
due to the inability to get in and out of the tub, at an 
April 2009 VA treatment visit. 

Under the regulations, however, the Board may consider only 
the Veteran's service-connected disabilities in addressing 
whether he is entitled to special monthly compensation. He is 
only service-connected for bilateral hearing loss and tinea 
pedis. While he has established that a high level of care is 
needed, the medical evidence does not establish that he 
requires aid and attendance by reason of his service-
connected disabilities.

Although the August 2006 physician determined that he 
requires the daily personal health care services of a skilled 
provider, she attributed this to diagnoses only including 
nonservice-connected disabilities.  Moreover, an April 2009 
VA audiological examiner noted that his bilateral hearing 
loss had no significant effects on his occupation or affected 
his usual daily activities.  

In essence, the evidence of record does not indicate that his 
need for assistance is attributed to his service-connected 
hearing loss or tinea pedis.  Instead, the medical evidence 
shows that his need for aid and attendance is due to various 
nonservice-connected disorders, most predominantly COPD and 
severe spinal stenosis.

In view of these findings, the Board concludes that his 
bilateral hearing loss and tinea pedis are not shown by the 
evidence to debilitate him to such an extent that he requires 
the regular aid and attendance of another person as specified 
by the criteria in 38 C.F.R. § 3.352(a). Accordingly, the 
evidence does not support entitlement to SMC based on the 
need for regular aid and attendance.

Next, with respect to housebound benefits, the Veteran does 
not meet the threshold criteria of having a service-connected 
disability rated at 100 percent or any other additional 
service-connected disability or disabilities independently 
ratable at 60 percent. As noted above, he is only service-
connected for bilateral hearing loss at 40 percent and tinea 
pedis at 10 percent, for a combined rating of 50 percent. 

Furthermore, the evidence of record does not establish that 
he is permanently housebound by reason of his service-
connected disabilities.  The Board has considered that the 
Veteran was screened and found appropriate for VA homebound 
patient care (HBPC) in June 2007.  Various VA treatment 
records indicate that he subsequently received medical 
treatment through this program, at home.  He was discharged 
from the program in October 2007. 

The Board has additionally considered a June 2008 VA social 
work note which stated that the Veteran was having increased 
difficulty finding transportation to the VA.  The social 
worker referred his case to his treating physician for a 
medical justification for transportation to and from the VA 
for appointments.  The VA treating physician subsequently 
wrote a statement indicating that the Veteran required 
wheelchair transport and was on 2L of oxygen, 24 hours a 
day/7 days a week.  The VA treating physician noted that the 
Veteran was "pretty much housebound."  

The Board notes that this VA treating physician is the same 
physician which completed the Veteran's August 2006 VA Form 
21-2680 evaluation.  At the time of the August 2006 
evaluation she indicated that he was wheelchair bound 
secondary to his back and was on oxygen due to COPD.  The 
disabilities affecting the Veteran's ability to attend his 
appointments were not indicated in her June 2008 statement.  

Therefore, while the June 2008 VA treatment note indicated 
that he was housebound, the medical evidence did not 
attribute these limitations to his service-connected 
bilateral hearing loss or tinea pedis. Accordingly, 
entitlement to special monthly compensation on the basis of 
being housebound is not warranted.

In sum, the evidence does not support the Veteran's claim for 
SMC by reason of the need for regular aid and attendance of 
another person or by reason of being housebound. In 
conclusion, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of the evidence is against the claim for entitlement to SMC, 
the Board is unable to grant the benefits sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records.   Further, a 
medical evaluation pertinent to the issue on appeal was 
obtained in August 2006.  Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Special monthly compensation by reason of the need for 
regular aid and attendance of another person or by reason of 
being housebound is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


